UN|TED STATES BANKRUPTCY COURT
WESTERN DlSTR|CT OF TEXAS
SAN ANTON|O DlV|S|ON

lN RE; § cHAPTER11
§

cLEAvaATER TRANsPoRTATloN, §

LTD. §
§
§

DEBToR § cAsE No. 19-50292

NOT|CE OF APPEARANCE AND REQUEST FGR NOT|CES
NOW CO|V|ES NEWTEK Sl\/IALL BUS|NESS F|NANCE, LLC (“NEWTEK”), a party
in interest, Which herewith gives notice of its appearance in said cause, and pursuant to
Rule 2002 of the Rules of Bankruptcy, requests that all notices given or required to be
given and all papers served or required to be served, including copies of all notices,
applications, motions, orders, pleadings, and all other papers filed in this case, be served

upon NEWTEK, by serving its attorney of record:

l\/lichae| F|ume
FLUl\/|E LAW FlRl\/l, LLP
1020 N.E. Loop 410, Suite 530
San Antonio, Texas 78209
mflume@f|ume|aw.net

Dated this 15th day of February 2019.
Respectfu||y submitted,

FLUl\/lE LAW F|RI\/|, LLP

1020 N.E. Loop 410, Suite 530
San Antonio, Texas 78209
(210) 828-5641

(210) 821-6069 Facsimile
mf|ume@f|ume|aw.net

/s/ Michael F-lume

l\/llCHAEL FLUl\/|E

State Bar No. 07188480
ATTORNEYS FOR NEWTEK Sl\/lALL
BUS|NESS FINANCE, LLC

CERTlFlCATE OF SERV|CE

l hereby certify that on February 15, 2019, a true and correct copy of the foregoing
Notice of Appearance Was served via electronic means as listed on the Court’s ECF
noticing system or by regular first-class mail to the parties below.

Debtor U.S. Trustee
Clearvvater Transportation, Ltd. Office of the United States Trustee-SA12
6013 Fountainwood 615 E. Houston, Room 533
San Antonio, TX 78233 P.O. Box 1539
San Antonio, TX 78295
Debtol’s Attorneys
Patrick L. Huffstickler
Dykema Cox Smith

112 E. Pecan St. Ste. 1800
San Antonio, TX 78205
ECF: phuffstick|er@dykema.com

Notices of Appearance and Request for Serv/'ce of Notice
Don Stecker

Linebarger Goggan Blair & Sampson, LLP

711 Navarro Street, Ste. 300

San Antonio, TX 78295
Sanantonio.bankruptcy@publicans.com

Elizabeth We|ler

Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway

Suite 1000

Da||as, TX 75207
Da|las.bankruptcy@pub|icans.com

Tara LeDay

l\/|cCreary, Vese|ka, Bragg & A|len,' P.C.
P.O. Box 1269

Round Rock, TX

t|eday@mvbalaw.com

/s/ Michael Flume
|\/llCHAEL FLUl\/lE

